Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 25, 2019

The Court of Appeals hereby passes the following order:

A19A0734. MATHIS v. THE STATE.

      On December 5, 2018, this Court granted the appellant an extension of time
until January 4, 2019, in which to file an enumeration of errors and a brief in this
case. As of the date of this order, the appellant’s brief and enumeration of errors still
have not been filed. Accordingly, this appeal is hereby DISMISSED. See Court of
Appeals Rule 23 (a).



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/25/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.